Citation Nr: 1748215	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating for the Veteran's service-connected left knee disability.

This case was before the Board in October 2011, when it was remanded to afford the Veteran a hearing.  When the case returned to the Board in October 2013, the issue of entitlement to TDIU was inferred in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU matter was remanded for development at that time.  In a February 2016 decision, the Board denied the Veteran's claim for an increased rating, granted a separate rating for left knee lateral instability, and remanded TDIU for additional development.  

This claim was previously before the Board in December 2016, at which time it was remanded for further development. 


FINDING OF FACT

The evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.

II.  TDIU  

The Veteran seeks entitlement to TDIU.  He contends that there is sufficient evidence to conclude that his service-connected disabilities, in particular his service-connected status post total left knee arthroplasty, have rendered him unable to secure or follow a substantially gainful occupation.  The Veteran has a high school education and completed a year and a half of college.  Furthermore, he has only worked in physically demanding environments, with the majority of his work experience coming as a boilermaker and mechanic.  The Veteran contends that because of these problems, he would have difficulty maintaining employment.  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Quite significantly, there are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under  § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if, instead, there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold percentage requirements of 38 C.F.R. § 4.16(a), but there is probative evidence indicating he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities for the time on appeal include: (i) status post left total knee arthroplasty (30 percent); (ii) left knee impairment lateral instability (10 percent); tinnitus (10 percent); (iv) hearing loss (zero percent); (v) pleural plaques (zero percent).  The Veteran's combined rating for his service connected disability was 40 percent, effective September 1, 2006.  Thus, the Veteran does not meet the percentage requirements for schedular consideration for TDIU during the entire appeal period.  However, pursuant to the December 2016 Board remand, the Veteran's claim was referred to the Director of Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2016).  

Review of the Social Security Administration (SSA) records indicates the Veteran has held jobs in maintenance and as a county sheriff's deputy, but most of his occupational history came as a master mechanic at a power plant.  The Veteran's educational history indicates that he completed the 11th grade, obtained a GED, and sought his associate's degree.  

The Veteran received a VA examination for his joints in October 2006 and the examiner opined that the Veteran's left total knee arthroplasty would give him difficulty with standing for protracted periods of time and would preclude any squatting, kneeling, or climbing ladders. 

In May 2014, the Veteran received a knee and lower leg VA examination and the examiner indicated that the Veteran's left knee and leg limit him to sedentary employment only.  The examiner noted that the Veteran's last gainful employment involved working as a mechanic at a power plant, but that his left knee condition would prevent him from doing this job.  

The audiological examination reports from April 2015 and June 2016 indicate that the Veteran's service-connected hearing loss also affected his ability to work, stating that the Veteran was unable to understand spoken words and heard different words than what was spoken.  

Most recently, the Veteran received a social work and industrial survey in March 2017 and the examiner stated that it did not appear that the Veteran's service-connected disabilities would impair his ability to work in sedentary type positions.  Based on the Veteran's self-report, the examiner found that his physical tasks would appear to be significantly limited by his service-connected disabilities.  The examiner also noted that the Veteran received a GED/high school diploma, law enforcement certificate and additional training and certifications.  The Veteran also completed a year and a half of college but did not earn a degree.  After service, the Veteran worked as a boiler maker for a year with a small business, and then worked as a boiler maker and in acid cleaning for another company.  Next, he moved to Florida where he worked in maintenance, followed by working as a deputy sheriff for eight years.  Finally, the Veteran worked in maintenance at an electric company for 28 years before retiring in 2005.  The examiner noted that the Veteran returned to work after retiring, but did not return to work after his knee surgery in July 2005.  

Pursuant to the December 2016 Board remand, the Veteran's claim was submitted to the Director of Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  The Director opined that, based on the totality of the record, extraschedular entitlement to TDIU was not warranted due to the left knee or any other service-connected disability individually or collectively, nor has the rating schedule been shown to be inadequate or that there is any collective impact.  The Director found that the evidence of record showed that the left knee made physical occupational activity difficult with no preclusion to sedentary activity.  As a result, the Director concluded that no service-connected disabilities were identified, individually or collective, as the sole reason for the Veteran's unemployability.  

The Board will resolve reasonable doubt in the Veteran's favor and award entitlement to TDIU.  First, the Board finds that the May 2017 Director's opinion is of diminished probative value in evaluating the Veteran's claim.  In this regard, the Director merely opined that there was no preclusion to sedentary activity; however, she did not address whether the Veteran had the requisite skills and training to find employment in a sedentary environment.  Furthermore, the Director did not address the Veteran's lay statement that he could not return to work because of his left knee condition.  Thus, for these reasons, in this instance the Board finds the opinion to be of little probative value in evaluating the Veteran's TDIU claim.  

The Board also notes the Veteran's educational background includes some college experience.  However, the Veteran did not complete his degree program and his work experience indicates that he is limited in his employment options.  His most substantial employment history is as a mechanic, which he is prevented from doing due to his left knee disability.  Thus, the Veteran is unable to do what he knows best.  In addition, there is no indication in the record that he has the training, education, or background that would allow him to maintain an occupation that is less strenuous, such as sedentary office employment, or that he would be able to complete training that would lead to such employment.  














	(CONTINUED ON NEXT PAGE)


Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow gainful employment.  Indeed, coupled with the Veteran's education, work experience, and employment history, which are all shown to be limited, his various service-connected disabilities and symptoms are shown to cause significant distress or impairment in the occupations which he has held to this point in time.  Accordingly, the Board finds that an award of TDIU is warranted back to the date of claim. 


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


